In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 16-130V
                                    Filed: February 21, 2017
                                         UNPUBLISHED

****************************
JEAN MEIZEL,                           *
                                       *
                   Petitioner,         *
                                       *     Damages Decision Based on Proffer;
v.                                     *     Trivalent Influenza (“Flu”) Vaccine;
                                       *     Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                    *     Administration (“SIRVA”);
AND HUMAN SERVICES,                    *     Special Processing Unit (“SPU”)
                                       *
                   Respondent.         *
                                       *
****************************
Ronald Homer, Conway, Homer, P.C., Boston, MA, for petitioner.
Debra Begley, U.S. Department of Justice, Washington, DC, for respondent.


                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On January 27, 2016, Jean Meizel (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act” or “Program”). Petitioner alleged that she suffered a shoulder
injury related to vaccine administration (“SIRVA”) as a result of receiving the trivalent
influenza vaccine on August 25, 2014. Petition at 1. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

        On June 6, 2016, the undersigned issued a ruling on entitlement, finding
petitioner entitled to compensation. (ECF No. 17). On February 21, 2017, respondent
filed a proffer on award of compensation (“Proffer”) indicating petitioner should be

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
awarded $125,000.00. Proffer at 1 (ECF No. 35). In the Proffer, respondent represents
that petitioner agrees with the proffered award. Id. Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $125,000.00 in the form of a check payable to
petitioner, Jean Meizel. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                                  s/Nora Beth Dorsey
                                                  Nora Beth Dorsey
                                                  Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS
 _________________________________________
                                           )
JEAN MEIZEL,                               )
                                           )
                  Petitioner,              )
                                           )  No. 16-130V
v.                                         )  Chief Special Master Dorsey
                                           )  ECF
SECRETARY OF HEALTH AND                    )
HUMAN SERVICES,                            )
                                           )
                   Respondent.             )
                                           )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.        Items of Compensation

          The Court issued a Ruling on Entitlement on June 6, 2016. Based upon the evidence of

record, respondent proffers that petitioner should be awarded $125,000.00, which represents all

elements of compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a).1

Petitioner agrees.

II.       Form of the Award

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment of $125,000.00, in the form of a check payable to petitioner. Petitioner

agrees.

                                                       Respectfully submitted,

                                                       CHAD A. READLER
                                                       Acting Assistant Attorney General


1
       Should petitioner die prior to the entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                               C. SALVATORE D’ALESSIO
                               Acting Director
                               Torts Branch, Civil Division

                               CATHARINE E. REEVES
                               Deputy Director
                               Torts Branch, Civil Division

                               ALTHEA W. DAVIS
                               Senior Trial Counsel
                               Torts Branch, Civil Division

                               /s/ DEBRA A. FILTEAU BEGLEY
                               DEBRA A. FILTEAU BEGLEY
                               Trial Attorney
                               Torts Branch, Civil Division
                               U.S. Department of Justice
                               P.O. Box 146
                               Benjamin Franklin Station
                               Washington, D.C. 20044-0146
                               Phone: (202) 616-4181
Dated: February 21, 2017




                           2